Citation Nr: 0705337	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  01-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  He also served in the Army Reserves.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

In July 2003, the Board remanded this claim to the RO for 
additional development. The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for cervical spine strain.  
He is also service connected for a lumbar spine strain and 
has been diagnosed with having cervical radiculopathy 
secondary to disc pathology.  (See, e.g., private record of 
May 1996, and VA examination June 1999, diagnosing cervical 
disc disease).  At the veteran's hearing before the 
undersigned in September 2006, the veteran and his 
representative requested a new VA examination, arguing that 
the most recent November 2005 VA examiner was unable to 
assess the degree of severity of the veteran's functional 
impairment due to the cervical spine disorder as separate 
from any other spine disorder and, additionally, that the 
examiner did not differentiate between the manifestations of 
the service-connected cervical spine disorder and the 
nonservice-connected cervical disc disease that was reported 
to have been due to intercurrent events.  Given that fact, 
the Board agrees that the current record is insufficient to 
decide the claim, and that a new VA orthopedic examination, 
with contemporaneous medical findings, is needed.  See 38 
U.S.C.A. § 5103A.  On examination, the physician should 
indicate whether it is possible to separate symptoms of the 
veteran's nonservice-connected cervical disc disease (DDD) 
from those of the service-connected cervical strain.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected one, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability).  

In addition, it is noted that the rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003, subsequent to the most recent 
consideration of the veteran's claim for an increased 
disability rating for his service-connected cervical spine 
disability in the statement of the case issued in August 
2000.  See Schedule for Rating Disabilities, The Spine 38 
C.F.R. Part 4.  The veteran has not been informed of the 
revised rating criteria in subsequent supplemental statements 
of the case.  This matter must be addressed by remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA orthopedic examination of his cervical 
spine, by a physician.  The entire claims 
file must be made available to the 
examiner for review.  All indicated tests 
and studies, should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected cervical 
spine disorder.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion due to the service-
connected cervical strain disorder.  

The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether it is favorable 
or unfavorable, and the extent of any 
such ankylosis.  In rendering the above-
referenced findings, the examiner should, 
to the extent possible, distinguish the 
symptoms of the service-connected 
cervical strain from those attributable 
to the nonservice-connected cervical disc 
disease, or any other spine disorder and 
if it is not medically possible to do so, 
the examiner should clearly so state, and 
indicate that the findings are indicative 
of overall cervical spine impairment.  

2.  After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, readjudicate 
the veteran's increased rating claim, 
taking into consideration any evidence 
which has been added to the record since 
the last adjudicative action as well as 
the recent changes to the schedular 
criteria involving the spine.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC) which contains reference 
to the current law regarding the spine, 
and given an appropriate opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


